DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
DOCUMENT PROCESSING DEVICE, SYSTEM, DOCUMENT PROCESSING METHOD, AND COMPUTER PROGRAM COMPRISING ACQUIRING DOCUMENT DATA INCLUDING A PLURALITY OF PIECES OF PAGE DATA, SPECIFYING A COMMON OBJECT EXISTING AT A CORRESPONDING POSITION OVER A PREDETERMINED NUMBER OF PIECES OF PAGE DATA, AND REMOVING THE SPECIFIED COMMON OBJECT.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image reading device (interpretation: an image reading device that reads a document including a plurality of pages and generates image data may be included, which is disclosed on page 29.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 24, 25 and 27 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Onishi (US Pub 2006/0171254).

Re claim 1: Onishi teaches a document processing device for processing document data, the document processing device comprising a hardware processor that: 
acquires document data including a plurality of pieces of page data (e.g. the invention discloses scanning a document that includes a plurality of pages, which is taught in ¶ [31] and [32].); 

[0031] This image processing system 1 includes a scanner 2 as an image reading device that is singly installed, a color multifunction machine 3 as an image output device, a server 4 as a database, a personal computer 5 as an image producing device, and a network 6 including LAN, telephone line or the like that communicates with each other as shown in FIG. 2. In FIG. 2, reference numeral 7 represents a communication modem that connects the scanner 2 to the network 6 to enable communication.

[0032] When converting a document 8 or the like including plural pages to electronic data, the scanner 2 sequentially reads images of the document 8 and outputs the converted document 8. The image data of the document 8 is sent to the color multifunction machine 3. After predetermined image processing is performed to the image data by an image processing device provided within the color multifunction machine 3, the image data is printed out or desired processing is performed thereto by an image data processing device attached to the image processing device. Other than being provided in the color multifunction machine 3, the image data processing device may be installed in the personal computer 5 as software for image data processing, and the personal computer 5 itself may function as an image data processing device.

specifies, from the document data, a common object existing at a corresponding position over a predetermined number of pieces or more of page data (e.g. the system identifies a common image that is within an overall document that can be a one or more corresponding positions, which is taught in ¶ [57] and [83]-[87].); and 

[0057] The image data processing device according to an aspect of the invention is an image data processing device for performing predetermined processing to inputted image data including plural pages. The device includes: an image identifying unit that identifies a common image that is common to each page and a non-common image that differs from page to page on the basis of the inputted image data including plural pages; and a file generating unit that generates separate files of the common image that is common to each page and the non-common image differing from page to page, identified by the image identifying unit.

[0058] In this embodiment, the image identifying unit includes: a common image recognizing unit that recognizes a common image that is common to each page on the basis of the inputted image data including plural pages; a common image extracting unit that extracts the common image recognized by the common image recognizing unit from the inputted image data of each page; and a common image removing unit that removes the common image extracted by the common image extracting unit from the inputted image data of each page and thus acquires a non-common image that differs from page to page.

[0075] Moreover, the common image removing part 113 performs processing to remove the common image extracted by the common image extracting part 112 from the inputted image data of each page, and finds a non-common image that differs from page to page of the image data. The non-common image found by the common image removing part 113 is stored into a non-common image storage part 126 of the second memory 122.

[0083] Next, the common image extracting part 112 extracts a common image 831 on the basis of the result of the recognition of the common image, which is the result of the comparison of the image data of the individual pages by the common image recognizing part 111 as shown in FIG. 8. The common image 831 extracted by the common image extracting part 112 is stored into the common image storage part 125 of the first memory 121.

[0084] Next, the common image removing part 113 removes the common image 831 extracted by the common image extracting part 112 and stored in the common image storage part 125, from the image data of each page stored in the input image storage part 124 of the first memory 121, thus providing a non-common image 832 that differs from page to page, as shown in FIG. 8. These non-common images 832 are stored into the non-common image storage part 126 of the second memory 122.

[0085] After that, the common image 831 and the non-common images 832 are divided into a text part and an image part by the T/I separating part 114 as shown in FIG. 1. The common image has, a text part including the character image 802 showing the title of document such as term-end examination, the characters 803 of "NAME" described in the section where an examinee is to write his/her name, and the question texts 804, 805 including characters representing question numbers such as "Q1", "Q2" and so on, and an image part including the pattern 801 such as mark representing the company that produces the examination sheep or the subject and the straight frame image 806 showing a rectangular frame around the "NAME" section and the question text section are separated, as shown in FIG. 8. The result of the separation of the text part and the image part is stored into the third memory 123 as a T/I separation result.

[0086] A text part and an image part of the non-common image 832 are separated and stored into the third memory 123 as a T/I separation result. The text part has the name 807 of the examinee, the numeral 808 as an answer or the sentence 809 as an answer, and the image part has the pattern 810 such as bar chart as shown in FIG. 8.

[0087] Next, from the common image 831 and the non-common image 832 separated into the text part and the image part by the T/I separating part 114, each image data of the text part and the image part is sliced out into rectangular slicing frames 851, 852 and so on by the rectangle slicing part 115, as shown in FIGS. 8, 13 and 14.

[0095] In the image data processing device, the image identifying unit includes: a common image recognizing unit that recognizes a common image that is common to each page on the basis of the inputted image data including plural pages; a common image extracting unit that extracts the common image recognized by the common image recognizing unit from the inputted image data of each page; and a common image removing unit that removes the common image extracted by the common image extracting unit from the inputted image data of each page and thus acquires a non-common image that differs from page to page.

removes, when a common object is specified, the specified common object from each of the plurality of pieces of page data (e.g. the common object can be removed from the different areas of the pages within the document, which is taught in ¶ [58] and [95].).  

Re claim 10: The teachings of Onishi are applied to independent claim 1 are disclosed above.
Onishi teaches the document processing device according to claim 1, wherein 
each of the plurality of pieces of page data includes a plurality of unit areas, and a predetermined number of pixels are arranged in each unit area (e.g. as seen in figure 12, an image is represented by bits that are within several areas of a document.  The common image is represented by several bits in similar areas among different pages, which is taught on ¶ [81] above.), 
the hardware processor: 
assigns, to each unit area in each piece of page data, a label characterizing the unit area (e.g. the system checks for common areas within several pages.  The areas are labeled to be a common object, which is taught in ¶ [61] and [62].); 

[0061] Moreover, in this embodiment, the common image recognizing unit recognizes a common image that is common to image data of an n-th page and an (n+1)th page, of the inputted image data of each page, then recognizes a common image that is common to the result of the recognition and image data of an (n+2)th page, and similarly recognizes a common image that is common to the result of the recognition up to a previous page and image data of a current page.

[0062] In this embodiment, the image data processing device also includes: a separating unit that separates the common image and the non-common image identified by the image identifying unit into a text part and an image part; and a slicing unit that slices out at least one rectangular part of the text part separated by the separating unit. The rectangular part sliced out by the slicing unit is managed on the basis of the number of pages, position information of the recognition marker and length information in x- and y-directions representing the rectangular part.

assesses whether or not a same label is redundantly assigned to a corresponding unit area over the predetermined number of pieces or more of page data (e.g. the system determines whether a common image is determined on several pages of a document, which is taught in ¶ [61] and [62] above.); and 
determines a position where the unit area exists as a position where the common object exists, by using a number of times that the hardware processor assesses that there is redundancy (e.g. the system detects a common object based on determining a similar image on a similar position within several pages, which is taught in ¶ [61] and [62] above.), and 
the hardware processor removes the common object at the determined position (e.g. the common objects are removed from the image, which is taught in ¶ [58] above.).  


Re claim 24: The teachings of Onishi are applied to independent claim 1 are disclosed above.
Onishi teaches the document processing device according to claim 1, wherein 
an image reading device or a server device is connected to the document processing device (e.g. the computer is connected to the MFP (9) or the server (4), which is illustrated in figure 2 and explained in ¶ [31].), 

[0031] This image processing system 1 includes a scanner 2 as an image reading device that is singly installed, a color multifunction machine 3 as an image output device, a server 4 as a database, a personal computer 5 as an image producing device, and a network 6 including LAN, telephone line or the like that communicates with each other as shown in FIG. 2. In FIG. 2, reference numeral 7 represents a communication modem that connects the scanner 2 to the network 6 to enable communication.

[0032] When converting a document 8 or the like including plural pages to electronic data, the scanner 2 sequentially reads images of the document 8 and outputs the converted document 8. The image data of the document 8 is sent to the color multifunction machine 3. After predetermined image processing is performed to the image data by an image processing device provided within the color multifunction machine 3, the image data is printed out or desired processing is performed thereto by an image data processing device attached to the image processing device. Other than being provided in the color multifunction machine 3, the image data processing device may be installed in the personal computer 5 as software for image data processing, and the personal computer 5 itself may function as an image data processing device.

[0033] The color multifunction machine 3 itself has a scanner 9 as an image reading device. The color multifunction machine 3 functions as a facsimile machine that copies an image of a document read by the scanner 9, performs print based on image data sent from the personal computer 5 or read out from the server 4, and sends and receives image data via a telephone line or the like.

[0034] The server 4 directly stores the electronic image data of the document 8 or stores and holds data that are read by the scanners 2 and 9, processed with predetermined image processing by the image data processing device and filed.

the image reading device (interpretation: an image reading device that reads a document including a plurality of pages and generates image data may be included, which is disclosed on page 29.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) generates the document data by reading a document including a plurality of pages, and the hardware processor acquires the document data from the image reading device (e.g. the scanner within the MFP can read a document and the document can be sent to the computer, which serves as an image processing device.  This is taught in ¶ [32] above.), and 
the server device stores the document data, and the hardware processor acquires the document data by receiving the document data from the server device (e.g. the server can be used to store image data scanned from the MFP and sends the data from the server to the printer for output, which is taught in ¶ [32]-[34] above.).  

Re claim 25: The teachings of Onishi are applied to independent claim 1 are disclosed above.
Onishi teaches the document processing device according to claim 1, wherein 
in each piece of page data included in the document data, a fixed format that is same is represented, and a handwritten character is described in the fixed format (e.g. a fixed form is included within a document.  The fixed form contains handwritten character information that is within the fixed form, which is seen in figure 8 and explained in ¶ [68] below, [75] and [84] above.), and 

[0068] The document 8 covering plural pages read by the image reading device 2, 9 is not particularly limited. It may be, for example, an examination sheet used at a school or cram school, as shown in FIG. 6, or a document of fixed form used at a corporate office or public office, and the like. However, the document is not limited to these and may be documents of other types. In this document 8 formed as an examination sheet, a pattern 801 such as the mark of a company that produces the examination sheet, a character image 802 showing the title of the document such as term-end examination or subject, characters of "NAME" 803 described in a section where an examinee is to write his/her name, question texts 804, 805 including characters showing question numbers such as "Q1", "Q2" and so on, a straight frame image 806 showing a rectangular frame around the "NAME" section and the question text sections, and the like are described in advance by printing, a print or the like, as shown in FIG. 6. In the document 8 of examination sheet, the examinee describes his/her name 807, a numeral 808 as an answer, or a sentence 809 or a pattern 810 such as bar chart as an answer by handwriting.

the hardware processor specifies a part of the fixed format as the common object, from a plurality of pieces of page data included in the document data (e.g. the system identifies common object information and non-common object information.  This is performed on multiple pages, which is taught on ¶ [81]-[86] above.), and 
the hardware processor removes the specified part of the fixed format from each of a plurality of pieces of page data, while leaving a part where a handwritten character is described (e.g. the non-common object is not removed while the common object information is removed from the image.  The non-common object is a handwritten character or input that is written on the form, which is taught in ¶ [68] and [81]-[87] above.).

Re claim 27: The teachings of Onishi are applied to independent claim 1 are disclosed above. 
Claim 1 is similar to the features of claim 27.  Please refer to the rationale of claim 1 for the rejection of claim 27.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi in view of Abe (US Pub 2005/0149519).

Re claim 26: Onishi teaches a system comprising the document processing device according to claim 1 and a retrieval device, wherein the hardware processor: 
receives, from the document processing device, the document data in which the common object has been removed from each of the plurality of pieces of page data (e.g. the invention discloses receiving data without the removed common objects at the memory part to separately store image data, which is taught in ¶ [74]-[76].).

[0074] The common image extracting part 112 extracts the common image that is common to the individual pages recognized by the common image recognizing unit 111, from the inputted image data of each page. Then, the common image extracted by the common image extracting part 112 is stored into a common image storage part 125 of the first memory 121.

[0075] Moreover, the common image removing part 113 performs processing to remove the common image extracted by the common image extracting part 112 from the inputted image data of each page, and finds a non-common image that differs from page to page of the image data. The non-common image found by the common image removing part 113 is stored into a non-common image storage part 126 of the second memory 122.

[0076] The T/I separating part 114 is for separating the inputted image data of each page into a text part made up of a character image or the like, and an image part made up of an image of pattern or the like. The T/I separating part 114 is formed by a known text/image separating unit. The information of the text part and the information of the image part of the image data of each page separated by the T/I separating part 114 are separately stored as T/I separation result 127 into the third memory 123 in a manner that enables the information to be read out on proper occasions.
 

However, Onishi fails to specifically teach the features of receives, from an information terminal, a search condition for searching for document data; 
searches for document data matching the received search condition from a plurality of pieces of document data including the received document data; and 
transmits a search result obtained by the hardware processor to the information terminal.  
However, this is well known in the art as evidenced by Abe.  Similar to the primary reference, Abe discloses searching a document for information (same field of endeavor or reasonably pertinent to the problem).     
Abe teaches receives, from an information terminal, a search condition for searching for document data (e.g. a client sends a search request or condition to a server, which is taught in ¶ [12].); 
[0012] The invention provides a document information search method of searching document information and responding on a search machine side such as a server or the like on the basis of a search request which is transmitted from a search requesting source such as a client or the like via a network, comprising the steps of: storing index information describing a list of important words extracted from search target documents into a search database of the server every document; when a document file is designated as a search condition, transmitting contents of a designated file to a search side via the network together with the search request; and on the search side, extracting a text document from the received file contents in response to the search request, extracting nouns by a morpheme analysis of the text document, extracting important words from the nouns, forming a keyword in which the important words are coupled by OR, searching similar documents by searching a search database by the keyword, and notifying the client of a search result. The details of the document information search method are fundamentally the same as those of the apparatus construction.

searches for document data matching the received search condition from a plurality of pieces of document data including the received document data (e.g. the server searches a document file for a search condition, which is taught in ¶ [12] above.  This concept included in the primary reference would allow for the searching by a server of a document that has been edited.); and 
transmits a search result obtained by the hardware processor to the information terminal (e.g. the server returns the search results, which is taught in ¶ [12] above.).
Therefore, in view of Abe, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of receives, from an information terminal, a search condition for searching for document data; searches for document data matching the received search condition from a plurality of pieces of document data including the received document data; and transmits a search result obtained by the hardware processor to the information terminal, incorporated in the device of Onishi, in order to allow for searching of a document not registered in a database, which reduces the time of searching for information within a document (as stated in Abe ¶ [06]-[09]).  

 
Re claim 28: The teachings of Onishi are applied to independent claim 1 are disclosed above. 
Claim 1 is similar to the features of claim 28.  Please refer to the rationale of claim 1 for the rejection of claim 28.

However, Onishi fails to specifically teach the features of a non-transitory recording medium storing a computer readable computer program used in a document processing device that processes document data.
However, this is well known in the art as evidenced by Abe.  Similar to the primary reference, Abe discloses searching a document for information (same field of endeavor or reasonably pertinent to the problem).     
Abe teaches a non-transitory recording medium storing a computer readable computer program used in a document processing device that processes document data (e.g. the system of Abe discloses a CPU that executes a program that is stored on a memory, which is taught in ¶ [44].). 

[0044] The invention also provides a computer-readable recording medium in which a document information search program for allowing the search machine 20 in FIG. 3 to execute a processing function of the document search unit 30 has been recorded. An embodiment of the recording medium incorporates a removable portable recording medium such as CD-ROM, floppy disk, or the like, a storing device of a program provider who provides the program by a line, and further, a memory device such as RAM, hard disk, or the like of a processing apparatus in which the program has been installed. The document information search program which is provided by the recording medium and used for realizing the functions of the document search unit 30 in FIG. 3, specifically speaking, the document information search program having processing steps of executing the processes shown in the flowcharts of FIGS. 8 and 9 is installed into the processing apparatus such as a server or the like and executed on a main memory. When a service request is received from the client side, the document information search program of the invention installed to the server side uploads the WWW browser function for designating the search condition by the file designation onto the client 12 side, thereby enabling the user to use the search system.

Therefore, in view of Abe, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a non-transitory recording medium storing a computer readable computer program used in a document processing device that processes document data, incorporated in the device of Onishi, in order to allow a computer-readable medium provide a document search program for execution on a device, which allows for easily searching a document (as stated in Abe ¶ [08]).  


Allowable Subject Matter
Claims 2-9 and 11-23 listed below are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 2, the superimposition of image data and determining a common object on the superimposition image was not found in the prior art.  The conditions contained in claims 14-23 were not found within the cited and/or searched prior art. 

Re claim 2: The teachings of Onishi are applied to independent claim 1 are disclosed above. 
The document processing device according to claim 1, wherein each of the plurality of pieces of page data includes an image in which a plurality of pixels are arranged, the hardware processor: generates a superimposed image in which the plurality of pieces of page data are superimposed for each corresponding pixel; and determines a position where the common object exists in the superimposed image by referring to a spatial density of a pixel having a gradation value in a predetermined range in the superimposed image, and the hardware processor removes the common object at the determined position.  

Re claim 3: The document processing device according to claim 2, wherein each of the plurality of pieces of page data includes a plurality of unit areas, and a predetermined number of pixels are arranged in each unit area, the hardware processor binarizes a gradation value of each pixel in the plurality of pieces of page data, performs an OR operation on binarized gradation values of pixels existing at corresponding positions in the plurality of pieces of page data, and generates, as the superimposed image, an image obtained as an operation result, and the hardware processor counts, for each unit area in the superimposed image, a number of ON pixels included in the unit area, and, when there is a unit area whose count value is larger than a first threshold value and equal to or smaller than a second threshold value, the hardware processor determines a position where the unit area exists as a position where the common object exists.  

Re claim 4: The document processing device according to claim 2, wherein each of the plurality of pieces of page data includes a plurality of unit areas, and a predetermined number of pixels are arranged in each unit area, the hardware processor adds all gradation values of pixels existing at corresponding positions in the plurality of pieces of page data, and generates, as the superimposed image, an image obtained as an addition result, and when there is a unit area including a gradation value equal to or larger than a threshold value in the superimposed image, the hardware processor determines a position where the unit area exists as a position where the common object exists.  

Re claim 5: The document processing device according to claim 4, wherein the hardware processor binarizes a gradation value of each pixel in the plurality of pieces of page data, adds all binarized gradation values of pixels existing at corresponding positions in the plurality of pieces of page data, and generates, as the superimposed image, an image obtained as an addition result.  

Re claim 6: The document processing device according to claim 2, wherein each of the plurality of pieces of page data includes a plurality of unit areas, and a predetermined number of pixels are arranged in each unit area, the hardware processor generates an initial image including a pixel array with a same arrangement as pixels in the plurality of pieces of page data and having an initial value set to a gradation value of each pixel, the hardware processor subtracts all gradation values of pixels existing at corresponding positions in the plurality of pieces of page data from gradation values of individual pixels in the initial image, and the hardware processor generates, as the superimposed image, an image obtained as a subtraction result; and when there is a unit area including a gradation value equal to or smaller than a threshold value in the superimposed image, the hardware processor determines a position where the unit area exists as a position where the common object exists.  

Re claim 7: The document processing device according to claim 6, wherein the hardware processor sets a value of 0 as an initial value of a gradation value of each pixel of the initial image, binarizes a gradation value of each pixel in the plurality of pieces of page data, and subtracts all binarized gradation values of pixels existing at corresponding positions in the plurality of pieces of page data from gradation values of individual pixels in the initial image.  

Re claim 8: The document processing device according to claim 4, wherein the hardware processor: counts a number of pieces of page data included in the document data; and calculates, for each pixel in the plurality of pieces of page data, a normalized gradation value by normalizing a gradation value of the pixel in accordance with the counted number of pieces, and the hardware processor uses the normalized gradation value in a case of adding a gradation value or subtracting a gradation value.  
Re claim 9: The document processing device according to claim 8, wherein the hardware processor calculates the normalized gradation value by dividing a gradation value of each pixel in the plurality of pieces of page data by the number of pieces.  

Re claim 11: The teachings of Onishi are applied to independent claim 1 are disclosed above. 
The document processing device according to claim 10, wherein each of the plurality of pieces of page data includes an image in which a plurality of pixels are arranged, the hardware processor judges, for each unit area in the plurality of pieces of page data, whether or not a gradation value of a pixel included in the unit area is equal to or larger than a predetermined threshold value, assigns a label indicating an ON pixel area to the unit area when a gradation value of at least one pixel is equal to or larger than a threshold value, and assigns a label indicating an OFF pixel area to the unit area when gradation values of all pixels included in the unit area are less than a threshold value.  

Re claim 12: The document processing device according to claim 10, wherein each of the plurality of pieces of page data includes a color image in which a plurality of pixels are arranged, and the hardware processor specifies, for each unit area in the plurality of pieces of page data, a representative color representing a color of a plurality of pixels included in the unit area by using gradation values of a plurality of pixels included in the unit area, and assigns the specified representative color as a label characterizing the unit area.  
Re claim 13: The document processing device according to claim 10, wherein the hardware processor includes a counter for each unit area, assesses whether or not there is redundancy between a label assigned to one unit area in first page data in the document data and a label assigned to a corresponding unit area in other page data, and adds a predetermined value to a counter of the unit area or subtracts a predetermined value from the counter every time assessing that there is redundancy, and when an absolute value of a counter value of a unit area is equal to or larger than a predetermined threshold value after redundancy assessment for all labels is ended, the hardware processor determines a position where the unit area exists as a position where the common object exists.  

Re claim 14: The teachings of Onishi are applied to independent claim 1 are disclosed above.
The document processing device according to claim 1, wherein each of the plurality of pieces of page data includes a plurality of unit areas, and a predetermined number of pixels are arranged in each unit area, the hardware processor: extracts, for each unit area of each piece of page data, a feature in the unit area, merges a plurality of unit areas into one enlarged area when a same feature exists in the plurality of unit areas that are adjacent, and assigns one label indicating a common feature to the enlarged area; assesses whether or not a same label is redundantly assigned to a corresponding enlarged area over the predetermined number of pieces or more of page data; and determines a position where the enlarged area exists as a position where the common object exists, by using a number of times that the hardware processor assesses that there is redundancy, and the hardware processor removes the common object at the determined position.  

Re claim 15: The teachings of Onishi are applied to independent claim 1 are disclosed above.
The document processing device according to claim 1, wherein each of the plurality of pieces of page data includes a plurality of unit areas, and a predetermined number of pixels are arranged in each unit area, the hardware processor: judges, for each unit area in the plurality of pieces of page data, whether or not a gradation value of a pixel included in the unit area is equal to or larger than a predetermined threshold value, sets the unit area as an ON pixel area when a gradation value of at least one pixel is equal to or larger than a threshold value, merges, when another ON pixel area is adjacent to the unit area, the another ON pixel area adjacent to the unit area, generates a merged area including a circumscribed rectangle surrounding an area that has been merged, acquires a size of the generated merged area, and assigns the acquired size to the merged area as a label characterizing the merged area; assesses whether or not a same label is redundantly assigned to a corresponding merged area over the predetermined number of pieces or more of page data; and determines a position where the merged area exists as a position where the common object exists, by using a number of times that the hardware processor assesses that there is redundancy, and the hardware processor removes the common object at the determined position.  

Re claim 16: The teachings of Onishi are applied to independent claim 1 are disclosed above.
The document processing device according to claim 1, wherein each of the plurality of pieces of page data includes an image in which a plurality of pixels are arranged, the hardware processor: generates a superimposed image in which the plurality of pieces of page data are superimposed for each corresponding pixel; performs OCR processing on the superimposed image to extract a character string from the superimposed image; judges, when a character string is extracted by the hardware processor, whether or not the extracted character string is a specific character string; and determines, when the extracted character string is judged to be a specific character string, a position where the character string exists in the page data as a position where the common object exists, and the hardware processor removes the common object at the determined position.  

17. The document processing device according to claim 16, wherein the hardware processor binarizes a gradation value of each pixel in the plurality of pieces of page data, and performs an OR operation on binarized gradation values of pixels existing at corresponding positions in the plurality of pieces of page data to generate the superimposed image.  

Re claim 18: The teachings of Onishi are applied to independent claim 1 are disclosed above.
The document processing device according to claim 1, wherein the hardware processor: judges whether or not the specified common object has a specific shape; and merges, into the common object, an object existing within a predetermined distance from the common object in the page data, when it is determined that the common object has a specific shape.  

Re claim 19: The teachings of Onishi are applied to independent claim 1 are disclosed above. 
The document processing device according to claim 1, wherein the hardware processor: counts a number of pieces of page data included in the document data; and suppresses specification of a common object by the hardware processor when the counted number of pieces is less than a predetermined number of pieces.  

20. The document processing device according to claim 19, wherein the hardware processor outputs judgment information indicating that there is no common object, when the counted number of pieces is less than a predetermined number of pieces.  

Re claim 21: The teachings of Onishi are applied to independent claim 1 are disclosed above.
The document processing device according to claim 1, wherein the hardware processor counts a number of pieces of page data included in the document data, when the counted number of pieces is less than a predetermined number of pieces, the hardware processor further acquires another document data including a plurality of pieces of page data, and the hardware processor further specifies a common object existing at a corresponding position over a predetermined number of pieces or more of page data, from both the document data and the another document data.  

Re claim 22: The document processing device according to claim 21, further comprising: a storage that stores the another document data, wherein the hardware processor acquires the another document data by reading from the storage.  

Re claim 23: The teachings of Onishi are applied to independent claim 1 are disclosed above.
The document processing device according to claim 1, further comprising: a storage that stores another common object and another piece of page data in which the another common object is previously specified in another document data, wherein the hardware processor: counts a number of pages included in the document data acquired by the hardware processor; and compares a feature of page data included in the acquired document data with a feature of the another piece of page data stored in the storage when the counted number of pages is less than the predetermined number of pieces, and when a feature of page data included in the acquired document data matches a feature of the another piece of page data stored in the storage, the hardware processor specifies, as the common object, the another common object stored in the storage.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rikukawa teaches searching a document by a server and returning results to the requesting source.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD DICKERSON/           Primary Examiner, Art Unit 2672